                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

GURAL FOSTER                                                                         PLAINTIFF



v.                            Case No.: 4:20-cv-00086-LPR-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                   DEFENDANT


                                            ORDER

       The Court has received Proposed Findings and Recommendations (ARD@) submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed, and the time for

doing so has expired. After a careful review of the RD, as well as a de novo review of the record,

the Court approves and adopts the RD as this Court’s findings in all respects. Accordingly, this

case is DISMISSED with prejudice.


       IT IS SO ORDERED this 28th day of May 2021.


                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
